Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 1 of 15




          EXHIBIT A
                                                                                        111111E91111
                   Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 2 of 15




               1LAWOFFICE OF JEFFREI.7 D. FULTON
                Jeffrey D. Fulton (Bar No. 206466)
              2 2150 River Plaza, Suite 260
                Sacramento, California 95833
              3 Telephone: (916) 993-4900
                                                                             FILED
                                                                           ALAMEDA COUNTY
                Facsimile: (916) 441-5575
              4 E-Mail; JFulton@TFultonLaw.com                                 FEB 2 5 2020
              5     Attorney for Plaintiff                                        /.UPER1OR COURT
                    LISA MCCARRICK
              6                                                                               Deputy

              7
              8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
              9                                         COUNTY OF ALAMEDA
             10
                    LISA MCCARRICK,                             CASE NO.     RG2005 5878
             11
             12                        Plaintiff,               COMPLAINT FOR DAMAGES
                           V.                                   I) RETALIATION (Cal. Gov. Code §12940, et
             13
                                                                   seq.)
             14     AMAZON.COM SERVICES, INC. and               2) VIOLATION OF THE CALIFORNIA
                    DOES 1 through 100, INCLUSIVE,                 EQUAL PAY ACT (Cal. Labor Code
             15                                                    §1197.5, et seq.)
                                       Defendants.              3) GENDER DISCRIMINATION (Cal. Goy.
             16                                                    Code §12940, et seq.)
                                                                4) FAILURE TO TAKE REASONABLE
             17                                                    STEPS TO PREVENT DISCRIMINATION
                                                                   (Cal. Gov. Code §12940(k))
             18                                                 5) VIOLATION OF CALIFORNIA LABOR
                                                                   CODE SECTION 1102.5 (WHISTLE
             19                                                    BLOWER STATUTE)
                                                                6) WRONGFUL TERMINATION IN
             20                                                    VIOLATION OF PUBLIC POLICY

             21
                                                                DEMAND FOR JURY TRIAL
             22
             23
             24
             25
             26
             27
             28

  LAW OFFICTS OF                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFRSY D. FULTON
                 Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 3 of 15




                              Plaintiff, LISA MCCARRICK, hereby alleges:
             2                                                   I.
             3                                             INTRODUCTION

             4                1.    This action is brought by Plaintiff, LISA MCCARRICK ("Plaintiff'); who has

             5 sustained injuries or damages arising out of the conduct of Defendants, AMAZON.COM
             6      SERVICES, INC. and DOES 1 through 100 (collectively referred to as "AMAZON").
             7
                              2.    This Complaint specifically asserts causes of action for the following: Retaliation
             8
                    (California Government Code §12940 et seq.); Violation of the California Equal Pay Act
             9
                    (California Labor Code §1197.5); Gender Discrimination (California Government Code §12940
            10
            11      et. seq.); Failure to Take Steps Reasonably Necessary to Prevent Discrimination and/or

            12 Retaliation (California Government Code §12940 (k)); Violation of California Labor Code
            13      Section 1102.5 (Whistle Blower Statute); and Wrongful Termination in Violation of Public
            14
                    Policy.
            15
                              3.     Plaintiff, LISA MCCARRICK (hereinafter "Plaintiff') is a former employee of
            16
                    AMAZON. Plaintiff underwent training and provided services to Defendants in the State of
            17
                    California.
            18
            19                4.     AMAZON is an online retailer selling a wide array of goods throughout the State

            20 of California and beyond.            Defendant is an "employer" as defined by Cal. Gov. Code
            21      §12926(d).) AMAZON.COM SERVICES, INC. surrendered its right to transact intrastate
            22
                    business as set forth in California Corporations Code §2114 and is therefore not qualified to do
            23
                    business in the State of California under California Business & Professions Code §6403. As a
            24
                    result, venue is proper in any County within the State of California, as set forth in California.
            25
            26      (See, Easton v. Superior Court (1970) 12 Cal.App.3d 243 [90 Cal.Rptr. 642]; Bohn v. Better

            27 Biscuits, Inc. (1938) 26 Cal.App.2d 61 [78 P.2d 1177]; Hobson v. Metropolitan Casualty
            28      Insurance Co, (1931) 114 Cal.App. 349 [300 P. 87].)

  LAW OFFICE OF                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFREY D. FULTON
               Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 4 of 15




                            5.    The true names and capacities, whether individual, corporate, associate, or

                    otherwise, of Defendants sued herein as DOES 1 through 100, inclusive, are currently unknown

                    to Plaintiff, who therefore sues Defendants by such fictitious names. Plaintiff is informed and

                    believes, and based thereon alleges, that each of the Defendants designated herein as a DOE is

                    legally responsible in some manner for the events and happenings referred to herein and caused

                    injury and damage proximately thereby to Plaintiff as hereinafter alleged. Plaintiff will seek

                    leave of the Court to amend this Complaint to reflect the true names and capacities of the

                    Defendants designated hereafter as DOES when the same have finally been ascertained.

                            6.     Plaintiff is informed and believes, and therefore alleges, that at all times

                    mentioned herein, each and every Defendant was the agent and/or employee of their co-

                    defendants, and was acting either in their individual capacity or in the scope, purpose and

                    authority of AMAZON and/or in their employment or agency with said entities, and with

                    knowledge, permission, ratification, and/or consent of said co-defendants and/or entities and

                    under color of law.

                        •   7.     In perpetrating the acts and omissions alleged herein, Defendants, and each of

                    them, acted pursuant to, and in furtherance of a policy and practice of failing to promote and

                    discriminating and retaliating against their female employees.

                            8.     Plaintiff is informed and believes, and thereon alleges, that each and every of the

                    acts and omissions alleged herein were performed by, and are attributable to, all Defendants,

                    each acting as agents and/or employees, and/or under the direction and control of each of the

                    other Defendants, and that said acts or failures to act were within the course and scope of said

                    agency, employment, and/or direction and control.


                                                     GENERAL ALLEGATIONS

                            9.     Plaintiff is a 38-year-old female who began her employment with AMAZON as a
                                                                      2
  LAW OFFICE OF                                   PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFREY D. FULTON
                  Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 5 of 15




                        Loss Prevention Manager on or about July 31, 2018. She was promoted to a Regional Loss
             2 Prevention Manager on or about December 1, 2018.                       Throughout her employment, her
             3
                        performance evaluations were positive, and Plaintiff performed exceedingly well in her
             4
                        positions. Plaintiff's employment was involuntarily terminated on or about November 26, 2019.
             5
                               10.      Plaintiff was assigned to work out of her home in California, and to travel to
             6
             7          various AMAZON sites throughout California.

             8                 11.      Once Plaintiff was promoted to Regional Loss Prevention Manager, she

             9          discovered that her prior counterparts (Loss Prevention Managers) earned significantly more (in
            10          salary and stock options) than Plaintiff, for substantially similar work, when viewed as a
            11
                        composite of skill, effort, and responsibility, and performed under similar working conditions.
            12
                        Plaintiff is informed and believes, and thereon alleges that she also made earned significantly
            13
                        more (in salary and stock options) than Plaintiff, for substantially similar work, when viewed as
            14
            15          a composite of skill, effort, and responsibility, and performed under similar working conditions.

            16                 12.      During the course of her employment as a Regional Loss Prevention Manager,
            17 Plaintiff was instructed by her direct supervisor to research the social media accounts of
            18
                        applicants for employment to AMAZON for the purpose of ascertaining race/ethnicity and
            19
                        gender. Although Plaintiff recognized that AMAZON had been publicly criticized for its lack of
            20
                        diversity in the workplace and Plaintiff supports diversity in the workplace, she reasonably
            21
                        believed that scouring social media accounts for the purpose of ascertaining race and ethnicity
            22
            23          was unlawful,

            24                  13.     On or about September 12, 2019, Plaintiff submitted a written complaint in which
                    1
            25          she documented her direct supervisor's directives to her to analyze candidates' social media
            26
                        accounts in order to ascertain race and ethnicity. Plaintiff also detailed her past opposition to the
            27
                        directives and her having obtained confirmation from an AMAZON recruiter that such a practice
             28
                                                                           3
  LAW OFFICE OF                                       PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFREY D. FULTON
                 Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 6 of 15




             I      was against company policy. Plaintiff also updated her complaint to include the fact that
             2      Plaintiff was paid less than her male subordinate employees.
             3
                           14.     On or about November 26, 2019, in a meeting with by the Director of Loss
             4
                    Prevention and the Director of Human Resources that her employment was being terminated for
             5
                    the false reason of "not meeting expectations." During the meeting in which she was informed
             6
             7      of her termination, it was communicated to her that her direct supervisor had admitted to

             8 utilizing social media accounts for the purpose of ascertaining race and ethnicity. Plaintiff's
             9 protected complaints of race/ethnicity discrimination were substantial motivating reasons for the
            10      decision to terminate her employment.
            11
                           15.     During the November 26, 2019, during which Plaintiff's employment was
            12
                    terminated, the Director of Human Resources admitted to Plaintiff that Plaintiff's male
            13
                    subordinates were paid more than her and conceded, "That happens all the time at Amazon."
            14
            15
                                                            LEGAL CLAIMS
            16
                                                      FIRST CAUSE OF ACTION
            17                                              RETALIATION
                                               California Government Code §12940 et seq.
            18
                                                         (Against all Defendants)
            19
                            16.    Plaintiff hereby re-alleges, and incorporates by reference as though fully set forth
            20
                    herein, the allegations contained in paragraphs 1 through 15. This cause of action is pled against
            21
                    all Defendants.
            22
            23              17.       During her employment, Plaintiff engaged in protected activity by internally

            24      complaining about and opposing AMAZON's unlawful practice of selecting candidates for
            25      employment based on the perception of race and ethnicity by reviewing the candidates' social
            26
                    media accounts. Plaintiff also engaged in protected when she complained about AMAZON' s
            27
                    practice of compensating male employees at a higher rate than female employees.
            28
                                                                      4
  LAW OFFICE OF                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFREY D. FULTON
                  Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 7 of 15




              I     When Plaintiff complained, AMAZON retaliated by involuntarily terminating Plaintiffs
              2 employment.

              3
                           18.     Within the time provided by law, Plaintiff filed charges with the California
              4
                    Department of Fair Employment and Housing ("DFEH"), alleging retaliation, gender
              5
                    discrimination, and failure to prevent discrimination and retaliation against Defendant
              6
              7     AMAZON, in full compliance with California law.             Attached hereto as Exhibit 1, and

              8     incorporated by this reference, are true and accurate copies of Plaintiff's DFEH Complaint and

              9     the "Right to Sue" letter provided by the DFEH.
            10
                           19.     As a proximate result of the acts of Defendants, Plaintiff has suffered humiliation,
             11
                    embarrassment, mental and emotional distress, and discomfort in the form of nervousness,
             12
                    anxiety, nausea, worry, and indignity. As a proximate result of the willful, knowing, and
             13
                    intentional acts of harassment against Plaintiff, Plaintiff has suffered, and continues to suffer,
             14
             15     general damages for having to endure an oppressive working environment, in a sum according to

             16     proof at the time of trial. Plaintiff is also entitled to an award of special damages, including but
             17     not limited to lost wages and benefits resulting from the termination of her employment with
             18
                    AMAZON.
             19
                           20.     Defendants, and its officers, directors, and/or managing agents, committed the
            20
                    acts described in this Complaint, failed to properly address Plaintiff's complaints of
            21
            22      race/ethnicity, maliciously, oppressively, and in conscious disregard of Plaintiffs statutory

            23      rights, entitling Plaintiff to an award of punitive damages against Defendants in an amount

             24     appropriate to punish and make an example of Defendants.
            25             21.     As a direct cause of the acts alleged above, Plaintiff has had to hire the services of
            26
                    an attorney. Plaintiff has incurred and continues to incur legal expenses and attorneys' fees and
             27
             28
                                                                       5
  LAW OFFICE OF                                   PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFREY D. FULTON
                  Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 8 of 15




             1      is entitled to an award of attorneys' fees and costs pursuant to California Government Code
             2 section 12965(b).

             3
                           WHEREFORE, Plaintiff prays judgment as set forth below.
             4
                                                 SECOND CAUSE OF ACTION
             5                         VIOLATION OF THE CALIFORNIA EQUAL PAY ACT
                                               (Cal. Labor Code §1197.5, et seq.)
             6 i                                     (Against all Defendants)

             7             22.        Plaintiff hereby re-alleges, and incorporates by reference as though fully set forth
             8
                    herein, the allegations contained in paragraphs 1 through 21. This cause of action is pled against
             9
                    all Defendants.
            10
                           23,        California Labor Code section 1197.5 states that "(a) An employer shall not pay
            11
                   of its employees at wage rates less than the rates paid to employees of the opposite sex for
            12 any

            13      substantially similar work, when viewed as a composite of skill, effort, and responsibility, and

            14 performed under similar working conditions..." with certain enumerated exceptions.
            15             24.        Plaintiff was paid less than her male counterparts (and subordinates) in her
            16
                    position, despite the absence of any of the exceptions set forth in California Labor Code section
            17
                    1197.5 (i.e., a seniority system, merit system, a system that measures earnings by quantity or
             18
                    quality of production and/or a bona fide factor other than sex., such as education, training, or
             19
            20 experience).
            21              25.       Plaintiff is entitled to an award of backpay, liquidated damages, interest, costs and

            22      attorney fees pursuant to California Labor Code section 1197.5.
            23              WHEREFORE, Plaintiff prays judgment as set forth below.
            24 I/

            25
            26 1/
             27
             28
                                                                          6
  LAW OFFICE OF                                      PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFREY D. FULTOÑ
               Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 9 of 15




                                                      THIRD CAUSE OF ACTION
                                                       GENDER DISCRIMINATION
                                                California Government Code §12940 et seq.
                                                          (Against all Defendants)

                           26.        Plaintiff hereby re-alleges, and incorporates by reference as though fully set forth

                    herein, the allegations contained in paragraphs 1 through 25. This cause of action is pled against

                    all Defendants.

                           27.        Defendants' conduct, including but not limited to, failure to promote Plaintiff

                    despite superior qualifications, as described in this Complaint, constitutes discrimination in

                    employment on the basis of Plaintiff's gender. Defendants violated the Fair Employment and

                    Housing Act as promulgated in Government Code §12940 et seq. and other statutes that prohibit

                    discrimination in employment.

                           28.        Within the time provided by law, Plaintiff filed charges with the California

                    Department of Fair Employment and Housing ("DFEH"), alleging retaliation, gender

                    discrimination, and failure to prevent discrimination and retaliation against Defendant

                    AMAZON, in full compliance with California law.                Attached hereto as Exhibit 1, and

                    incorporated by this reference, are true and accurate copies of Plaintiff's DFEH Complaint and

                    the "Right to Sue" letter provided by the DFEH.

                           29.        As a proximate result of the acts of Defendants, Plaintiff has suffered humiliation,

                    embarrassment, mental and emotional distress, and discomfort in the form of nervousness,

                    anxiety, nausea, worry, and indignity. As a proximate result of the willful, knowing, and

                    intentional acts of harassment against Plaintiff, Plaintiff has suffered, and continues to suffer,

                    general damages for having to endure an oppressive working environment, in a sum according to

                    proof at the time of trial. Plaintiff is also entitled to an award of special damages, including but

                    not limited to lost wages and benefits resulting from the termination of her employment with

                    AMAZON.
                                                                          7
  LAW OFFICE OF                                      PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFREY D. FULTON
                  Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 10 of 15




              1            30.     Defendants, and its officers, directors, and/or managing agents, committed the

              2! acts described in this Complaint, failed to properly address Plaintiff's complaints of
              3
                 race/ethnicity, maliciously, oppressively, and in conscious disregard of Plaintiffs statutory
              4
                 rights, entitling Plaintiff to an award of punitive damages against Defendants in an amount
              5
                 appropriate to punish and make an example of Defendants.
              6

              7            31.     As a direct cause of the acts alleged above, Plaintiff has had to hire the services of

              8     an attorney. Plaintiff has incurred and continues to incur legal expenses and attorneys' fees and

              9     is entitled to an award of attorneys' fees and costs pursuant to California Government Code
            10
                    section 12965(b).
            11
                           WHEREFORE, Plaintiff prays judgment as set forth below.
            12
                                                    FOURTH CAUSE OF ACTION
            13                                FAILURE TO TAKE REASONABLE STEPS
                                                  TO PREVENT DISCRIMINATION
            14                                  California Government Code §12940(k)
            15                                          (Against all Defendants)

            16             32.     Plaintiff hereby re-alleges, and incorporates by reference as though fully set forth

             17 herein, the allegations contained in paragraphs 1 through 31. This cause of action is pled against
             18     all Defendants.
             19
                           33.        At all times mentioned herein, California's Fair Employment and Housing Act,
            20
                    Cal, Government Code §12940 et seq., was in full force and effect and fully binding upon
            21
                    AMAZON. Plaintiff was a member of a group protected by that statute, in particular, §12940(k),
            22
            23      prohibiting failure to take all steps to prevent discrimination from occurring.

            24             34.        AMAZON's acts against Plaintiff, including but not limited to its retaliatory acts

            25      following her complaints constitute a failure to take all reasonable steps necessary to prevent
            26
                    discrimination from occurring and violate Government Code §12940(k)).
            27
            28
                                                                        8
  LAW OFFICE OP                                     PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFREY D. FULTON
               Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 11 of 15




                           35.     Plaintiff is informed and believes, and thereon alleges, that AMAZON and DOES

                    1 through 100 failed to provide adequate training to their supervisors and managers.

                           36.     Within the time provided by law, Plaintiff filed charges with the California

                    Department of Fair Employment and Housing ("DFEH"), alleging retaliation, gender

                    discrimination, and failure to prevent discrimination against Defendant AMAZON, in full

                    compliance with California law.       Attached hereto as Exhibit 1, and incorporated by this

                    reference, are true and accurate copies of Plaintiff's DFEH Complaint and the "Right to Sue"

                    letter provided by the DFEH.

                           37.     As a proximate result of the acts of Defendants, Plaintiff has suffered humiliation,

                    embarrassment, mental and emotional distress, and discomfort in the form of nervousness,

                    anxiety, nausea, worry, and indignity. As a proximate result of the willful, knowing, and

                    intentional acts of harassment against Plaintiff, Plaintiff has suffered, and continues to suffer,

                    general damages for having to endure an oppressive working environment, in a sum according to

                    proof at the time of trial. Plaintiff is also entitled to an award of special damages, including but

                    not limited to lost wages and benefits resulting from the termination of her employment with

                    AMAZON.

                           38.     Defendants, and its officers, directors, and/or managing agents, committed the

                    acts described in this Complaint, failed to properly address Plaintiff's complaints of

                    race/ethnicity and gender, maliciously, oppressively, and in conscious disregard of Plaintiffs

                    statutory rights, entitling Plaintiff to an award of punitive damages against Defendants in an

                    amount appropriate to punish and make an example of Defendants.

                            39.    As a direct cause of the acts alleged above, Plaintiff has had to hire the services of

                    an attorney. Plaintiff has incurred and continues to incur legal expenses and attorneys' fees and



                                                                       9
  LAW OFFICE OF                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFFREY D. FULTON
              Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 12 of 15




                    is entitled to an award of attorneys' fees and costs pursuant to California Government Code

                    section 12965(b).

                                                FIFT'H CAUSE OF ACTION
                                  VIOLATION OF CALIFORNIA LABOR CODE SECTION 1102.5
                                                   (Whistleblower Statute)

                           40.      Plaintiff hereby re-alleges and incorporates by reference as though fully set forth

                    herein, the allegations contained in paragraphs 1 through 39. This cause of action is pled against

                    all Defendants (including Doe Defendants).

                           41.     California Labor Code Section 1102.5 provides in relevant part:

                          "An employer, or any person acting on behalf of the employer, shall not retaliate
                          against an employee for disclosing information.., to a person with authority over the
                          employee or another employee who has the authority to investigate, discover, or
                          correct the violation or noncompliance, ... if the employee has reasonable cause to
                          believe that the information discloses a violation of state or federal statute, or a
                          violation of or noncompliance with a local, state, or federal rule or regulation,
                          regardless of whether disclosing the information is part of the employee's job
                          duties." (Cal. Lab. Code § 1102.5(b).)

                           42.     Plaintiff reasonably believed that AMAZON engaged in gender pay and race

                    discrimination. Plaintiff timely raised her concerns to her superiors, who had the authority to

                    investigate, discover or correct said issues.

                           43.      Plaintiff, by raising the above-described issues to an employee with authority over

                    the employee or another employee who has the authority to investigate, discover, or correct the

                    violation or noncompliance, engaged in protected activity.

                            44.     Defendants, and each of them, retaliated against Plaintiff for opposing

                    AMAZON's unlawful practices, and her employment was terminated in response, in violation of

                    California Labor Code Section 1102.5.

                            45.     As a proximate result of the wrongful conduct of the Defendants, and each of

                    them, Plaintiff has suffered and continues to sustain substantial losses in earnings and other


                                                                      10
  LAW OFFICE OP                                    PLAINTIFF'S COMPLAINT FOR. DAMAGES
JEFFREY D. FULTON
              Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 13 of 15




             1 j employment benefits in amount according to proof at the time of trial, including but not limited
             2 to lost wages due to the termination of Plaintiff's employment.

             3
                           46.     As a proximate result of the acts of Defendants, Plaintiff has suffered humiliation,
             4
                    embarrassment, mental and emotional distress, in the form nervóusness, anxiety and worry.
             5
                           47.     In committing the foregoing acts, officers, directors, and/or managing agents of
             6
             7      Defendants were guilty of malice, fraud, and oppression, and acted in conscious disregard of

             8      Plaintiffs rights, and Plaintiff is therefore also entitled to an award of punitive damages in

             9      addition to the actual damages caused thereby, for the sake of example and by way of punishing
            10      Defendants.
            11
                           WHEREFORE, Plaintiff prays judgment as set forth below.
            12
                                                    SIXTH CAUSE OF ACTION
            13                             Wrongful Termination in Violation of Public Policy
                                                       (Against all Defendants)
            14
            15              48.     Plaintiff hereby re-alleges and incorporates by reference as though fully set forth

            16 herein, the allegations contained in paragraphs 1 through 47.
            17              49.     Defendants terminated Plaintiff's employment following her report of
            18      race/ethnicity discrimination. Plaintiff's report of discrimination was a substantial motivating
            19
                    reason for the termination of her employment. The conduct of Defendants violates public policy,
            20
                    as fully set forth herein.
            21
                            50,     As a proximate result of the acts of Defendants, Plaintiff has suffered humiliation,
            22
            23      embarrassment, mental and emotional distress, and discomfort in the form of nervousness,

            24 anxiety, nausea, worry, and indignity. As a proximate result of the willful, knowing, and
            25      intentional acts of harassment against Plaintiff, Plaintiff, has suffered, and continues to suffer,
            26      general damages for having to endure an oppressive working environment, in a sum according to
             27
                    proof at the time of trial. Plaintiff is also entitled to an award of special damages, including but
             28
                                                                       11
  LAW OPPICH OP                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
JEFPRUY D. FULTON
                  Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 14 of 15




              I      not limited to lost wages and benefits resulting from the termination of her employment with
              2      AMAZON.
              3
                           • 51.      Defendants, and its officers, directors, and/or managing agents, committed the
              4
                     acts described in this Complaint, failed to properly address Plaintiff's complaints of
              5
                     race/ethnicity, maliciously, oppressively, and in conscious disregard of Plaintiff's statutory
              6
              7 rights, entitling Plaintiff to an award of punitive damages against Defendants in an amount
              8      appropriate to punish and make an example of Defendants.

              9             WHEREFORE, Plaintiff prays judgment as set forth below.
             10                                                  VI.
                                                          PRAYER FOR RELIEF
             11
                            WHEREFORE, Plaintiff prays judgment as follows:
             12
             13              1. For general damages in a sum according to proof;

             14             2. For nominal damages;
             15             3. For compensatory damages;
             16
                            4. For medical and related expenses according to proof;
             17
                             5. For special damages, including but not limited to lost earnings and other employment
             18
                                   benefits, past and future, according to proof, with interest thereon as allowed by law;
             19
             20              6. For reasonable attorneys' fees and costs, pursuant to California Government Code

             21                    *12965, and/or other statutes;

             22              7. For an award of interest, including prejudgment interest, at the legal rate;
             23
                             8. For declaratory and injunctive relief;
             24
                            9. For an award of backpay, liquidated damages, interest, costs and attorney fees
             25
                                   pursuant to California Labor Code section 1197.5; and
             26
                             10. For all such other and further relief as the Court may deem just and proper.
             27
             28
                                                                          12
 LAW OFFICE Of                                        PLAINTIFF'S COMPLAINT FOR DAMAGES
JEMMY   D. Fuvroti
                Case 3:20-cv-02145-SK Document 1-1 Filed 03/30/20 Page 15 of 15




                                             ,i2020                                       FE'REY

                                                                     By
                                                                             JeTrey.D.,,Ft on
                                                                             AttOn*.fOtTliaintiff
                                                                             LISA MCCARRICK




                                      iereby d6tnánds tiiirbydutyç

                     Fi4
              9              OW   g           1020                   rt-A         ,      11-
           IQ
                     s
                     k                                                    — Ieffrey
                                                                            Attorney for Plaintiff
           12
            13,
            14       ti


            13,
           16
            -" 11                                                                                    ;


            1,7
            ta

            20
           -.:211.

                       t



                       5.;
                       A
                                                                                                     •,




100 kiird etSt                                                                                       SI
ÉttiEVII:YOOtorN:
